Citation Nr: 9920486	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for numbness of the right 
leg.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1956 to 
May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which, in part, denied the veteran's 
claim for service connection for numbness of the right leg.  
A Notice of Disagreement was received in August 1997, a 
statement of the case was issued in August 1997, and a 
substantive appeal (VA Form 9) was received in March 1998.  

In his substantive appeal, the veteran requested a personal 
hearing before a Member of the Board.  A videoconference was 
scheduled, but the veteran indicated that he preferred to 
appear personally before a member of the Board sitting at the 
RO.  The case was remanded to the RO in November 1998 for an 
appropriate hearing.  However, in a statement dated in April 
1999, the veteran indicated that he no longer wanted a 
hearing and asked that his case be forwarded to the Board for 
decision.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
numbness of the right leg and his period of active military 
service, or any injury or disease suffered during such 
service, including a spinal block accomplished in connection 
with an inservice appendectomy. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
numbness of the right leg is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

It should be noted at the outset that statutory law as 
enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

It appears that the veteran's main contention is that a 
spinal block accomplished in connection with an inservice 
appendectomy (for which service connection has already been 
established) also resulted in right leg numbness. 

Service medical records show that the veteran was admitted to 
the U.S. Naval Hospital in Oakland, California in October 
1959 with abdominal pain.  He was diagnosed with acute 
appendicitis and surgical removal of his appendix was 
performed.  He had an uneventful postoperative course.  
Sutures were removed five days after surgery and he was 
discharged several days thereafter.  At the time of discharge 
from the hospital he was completely asymptomatic and ready 
for duty.  Two days after discharge from the hospital, the 
veteran was involved in a car accident.  He walked from the 
scene of the accident to the patrol car and then began 
complaining of pain in the lumbosacral area.  X-rays of the 
lumbosacral spine were negative for abnormalities.  His back 
was tender over the spine at L1-S5.  The veteran was moving 
around without distress after two hours and returned to duty.  
At his discharge examination in May 1960, his spine and lower 
extremities were clinical evaluated as normal.

While the Board recognizes the veteran's contentions 
regarding the cause of his right leg numbness, there is no 
medical evidence of any nexus to any injury or disease 
suffered during service, including the automobile accident 
and the appendectomy.  While service medical records show 
some low back symptoms in association with the automobile 
accident, no pertinent complaints or findings were reported 
in connection with the appendectomy.  At any rate, any 
symptoms which may have involved the lower extremities were 
not detected at the time of separation.  In fact, the 
veteran's lower extremities were clinically evaluated as 
normal.  There is also no medical evidence of a continuity of 
right leg symptoms since service to otherwise link his 
current complaints to any incident of service. 

It should be noted that the RO solicited an opinion from a VA 
physician regarding the veteran's claim that his right leg 
pain and numbness was caused by anesthesia during the 
appendectomy.  The VA physician, after reviewing the claims 
file, found no documentation showing any problem due to the 
anesthesia used at the time of the inservice appendectomy.  
The physician further stated that there was nothing in the 
service medical records that shows any complaints or clinical 
findings of neurologic problems (numbness).  

In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Because the veteran has failed to meet 
his initial burden of submitting evidence of a well-grounded 
claim for service connection, the VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

